department of the treasury internal_revenue_service washington d c date nov lke contact person identification_number telephone number t b4 employer_identification_number legend b c d e f g h j decedent's trust survivor's trust dear taxpayer k l m n oo aa we have considered your ruling_request along with supplemental correspondence concerning the application of sec_4941 of the internal_revenue_code specifically the estate_or_trust administration exception from self-dealing under sec_53 d -1 b of the foundation and similar excise_tax regulations you are the survivor's trust as described in the following facts facts b and c created d upon c’s death d divided into two parts each part administered as a separate trust one trust became known as survivor's trust and the other trust became known as decedent's trust and amended and restated survivor's trust in its entirety both survivor's trust st and decedent's trust dt b exercised limited_power_of_appointment over decedent's trust f and h were appointed trustees of dt was set up to benefit several of b’s children and grandchildren including f st was set up to distribute assets to private individuals including h with the residual used to set upa charitable_lead_unitrust ‘clut and a charitable_lead_annuity_trust clat’ these are nonexempt charitable trusts described in sec_4947 of the code and are subject_to some of the excise_taxes imposed on private_foundations under chapter including sec_4941 of the code upon b's death and after several specific gifts to private individuals the residue of the st has been divided between the clut and the clat the charitable_beneficiary of both the clut and the clat is g with f and h serving as trustees b is a substantial_contributor of g through clut and clat the remainder beneficiaries of the clut and clat are b's then living descendants g was exempt from tax under sec_501 of the code and classified as a private_foundation under sec_509 g has split into two separate foundations j and k both new foundations are exempt from taxes under sec_501 pursuant to an agreement by the trustees distributions from clut and clat will be made to j and to k l a limited fiability company llc was created after b's death at the time of b's death all of l's property was held in m at that time m was owned fifty percent st and fifty percent by dt because l was funded exclusively with the property from m the ownership interests of st and dt were the same after b's death another property was acquired bya new llc n this was funded with assets from l and is owned by st and dt and in the same proportion as l the managing member of l and n is currently f small interests in l and n were distributed to a marital trust that was created under st under the terms of st the remaining interests in l and n owned by st will have to be distributed either to the clut or the clat l currently owns many properties some of which are subject_to various mortgages n currently owns one property that is also subject_to a mortgage in addition it is contemplated that new properties may be acquired to enhance or improve the overall economic return of l and n alternatively properties may be disposed of that are not performing at acceptable levels of economic return the acquisition of such new properties may require that debt be used as part of the purchase consideration l and n are flow through entities that are taxed as partnerships thus the unrelated_debt-financed_income will flow through to st and dt ifl and n interests were distributed to the clut or clat income generated by the mortgaged property would likely be characterized as unrelated_business_taxable_income within the meaning of sec_512 and sec_514 of the code in summary f is a trustee of st trustee and beneficiary of dt a trustee of g the beneficiary foundation of the clut and clat and is the managing member of l and n his a trustee and beneficiary of st a trustee of dt and a trustee of g the beneficiary foundation of clut and clat split-interest_trusts such as clut and clat may be subject_to various excise_taxes such as those imposed by sec_4941 taxes on self-dealing and sec_4943 taxes on excess_business_holdings it is foreseeable in the near future that there could be a need to redeem or have the other members of l and n purchase the interest that could be distributed to clut or clat at such time as redemptions or purchases are necessary or appropriate such a transaction may constitute acts of self-dealing the trustees of st propose to sell its remaining interests in l and n to the trustees of dt under the following terms the sale price will be at the appraised fair_market_value the trustees of dt will issue a promissory note to the trustees of st for the sales_price and annual interest-only interest payments will be paid_by dt to st at the rate of aa percent the principal sum shall be due on the day after distribution to the remainder beneficiaries the trustees have made the following representations first st's instrument gives the trustees of st the power to sell its interest in l and n and dt’s instrument gives the trustees of dt the power to buy st’s interest in l and n second o hereinafter court has approved this transaction between dt and st subject_to a favorable response to this ruling_request third the sale of st’s interest in l and n will occur during the administration period before the trust is considered terminated for federal_income_tax purposes fourth the trustees have obtained appraisals for the fair_market_value of st’s interest in l and n and an appraisal of the promissory note to be used as consideration in this transaction the appraised fair_market_value of the promissory note is equal or slightly higher than the appraised fair_market_value of st’s interests in l and n and fifth st will constructively receive an amount which equals or exceeds the fair_market_value of st’s interest in l and n and the promissory note constructively received by st will be at least as liquid as st’s current interests in l and n the promissory note will be negotiable transferable and secured through a pledge of the l and n transfer the promissory note no other party’s consent is needed for such transfer if the seller desires to interests additionally the trustees of st represent that l and n’s operating agreements impose limitations on the transferability of a member's interest as a member of l and n st has no right to demand distributions or to withdraw from l and n furthermore there is no ready market in which to sell st’s interests in l and n even if st could find a potential purchaser f as manager of l and n has sole discretion as to whether to admit the purchaser as a new member without approval from the manager the purchaser would merely receive an assignee interest which would greatly lower the value of the interest sold and the likelihood of finding a potential purchaser law sec_4947 of the code provides that sec_4941 shall apply to charitable lead trusts as if such trusts were private_foundations sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code imposes an additional tax payable by a foundation_manager who knowingly participated in an act of self-dealing between a disqualified_person and a private_foundation sec_4946 of the code defines a disqualified_person as including a a substantial_contributor to the foundation ie a person who contributes or bequeaths more than dollar_figure to such foundation if such amount is greater than of the total contributions or bequests received by the foundation in the taxable_year such bequest is received see code sec_507 sec_4946 and sec_4946 d a family_member of any substantial_contributor including such contributor's spouse children etc see code sec_4946 and sec_4946 e a corporation of which persons who are substantial contributors or family members of such contributors own more than of the total combined voting power see code sec_4946 or g a_trust or estate of which persons who are substantial contributors or family members of such contributors hold more than of the beneficial interests see code sec_4946 sec_4941 d of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -1 b of the foundation and similar excise_taxes regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property held by and estate or a revocable_trust regardless of when title to the property vests under local law if i ii iii iv v the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and with respect to transactions occurring after date the transaction either a resuits in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying c out of its exempt purposes or is required under the terms of any option which is binding on the estate_or_trust sec_53 d -2 c of the regulations states generally that the lending of money or other extension of credit between a private_foundation and a disqualified_person shall constitute an act of self-dealing thus for example an act of self-dealing occurs where a third party purchases property and assumes a mortgage the mortgagee of which is a private_foundation and subsequently the third party transfers the property to a disqualified_person who either assumes liability under the mortgage or takes the property subject_to the mortgage similarly except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53_4941_d_-1 an act of self-dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation which becomes the creditor under the note analysis a sale of l and n restricted by the prohibitions against acts of self-dealing between a private_foundation and a disqualified_person interests between the clut and clat and decedent's trust is with respect to the clut and the clat dt and st would qualify as disqualified persons under sec_4946 of the code the decedent in this case b would be considered a substantial_contributor to g and its successors j and k st and dt would also be considered disqualified persons because the remainder beneficial interests are for the benefit of children of the substantial_contributor furthermore since l and n were funded by m owned by dt and st they are also disqualified persons fotlowing the requirements of sec_53 d -1 b of the regulations you have represented that the trustees involved in the transaction possess a power of sale and purchase with respect to the property the transaction has been approved by an appropriate court having jurisdiction over the trust the sale of the interests in l and n will occur during the administration period before the trust is considered terminated for federal_income_tax purposes you have represented that the trustees have obtained fair_market_value appraisals for both the l and n interests and the promissory note to be used as consideration in this transaction you have represented that the note will be negotiable transferable and secured through a pledge of l and n interests you have represented that the note will be an interest as liquid as the interests in l and n exchanged rulings based on your representations we rule as follows the purchase by dt of l and n interests to be distributed to the clut and the clat will not constitute an act of indirect self-dealing under sec_4941 d by the trustees of dt and st the clut and clat will be not subject_to excise_taxes under sec_4941 with respect to the proposed transaction the holding of dt note by the clut and clat pursuant to the proposed purchase agreement will not constitute an act of indirect self-dealing under sec_4941 by the trustees of dt and st because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organizations and trustees that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is limited to the applicability of the provisions of sec_4941 and sec_4946 of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented or on any changes of those facts also in this ruling we have not determined whether the methodology you or your independent appraisers are using to determine fair_market_value is proper if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group
